Order entere(l October 18, 2012




                                              In The
                                   ottrt of Z1ppca1
                          jfifti itrIct of        at at1a
                                      No. 05-12-00277-CV

               PEDRO GONZALEZ & MARIA GOMEZ, ET AL., Appellants

                                               V.

                       VATR CONSTRUCTION LLC & ALL
                 AMERICAN ROOFING & CONSTRUCTION, Appellees

                          On Appeal from the 298th District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-09360-M

                                             ORDER
       The Court has before it appellants’ October 12. 2012 unopposed motion for extension of

time to file appellants reply brief. The Court GRANTS the motion and ORDERS that any

reply brief be filed by November 14, 2012.




                                                    MOLLY F’
                                                    JUSTICE